Citation Nr: 1635108	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected fifth trigeminal and cranial nerve disability.

2.  Entitlement to a rating in excess of 10 percent for service-connected right shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for service-connected arthritis of the left knee.

4.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to June 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.

A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At the May 2016 hearing, the Veteran stated that due to his PTSD he cannot find and maintain employment.  This allegation raises a claim for a TDIU rating, which under the cited caselaw must be addressed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand is required to obtain new VA examinations regarding the issues of increased ratings of the fifth trigeminal and cranial nerve, right shoulder, left knee, and PTSD.  The most recent VA examination to assess the Veteran's fifth trigeminal and cranial nerve was in 2011.  The Veteran indicated at the May 2016 Board hearing that his symptoms have worsened since the last examination.  At the hearing, the Veteran indicated he sees a dentist for injections and cleanings more often to treat his facial nerve damage.  The Veteran also submitted recent dental records that document his visits for the injections and pain management.  The Veteran also indicated that the treatment is resulting in scar tissue.  

The Veteran's last VA examination to assess his left knee was in September 2011.  The Veteran testified that his pain is worse than in 2011.  He also testified that he has more problems with moving and being active.  The last examination to assess his right shoulder was also in 2011.  He indicated that he has more pain, drops items, and has been experiencing a loss of strength.  Finally, the Veteran testified that his PTSD symptoms have significantly worsened since the last psychiatric examination in September 2011.

The Veteran also testified that he went through a vocational rehabilitation program through VA.  However, a report from the vocational rehabilitation program has not been associated with the claims file.  Therefore, steps should be taken to attempt to associate any outstanding VA records with the claims file.

Overall, the evidence appears to suggest that the Veteran's facial nerve disability, right shoulder disability, left knee arthritis, and PTSD have worsened since the most recent examinations of these disabilities.  Thus, the AOJ should arrange for VA examinations to determine all current manifestations and the current severity of these disabilities.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As the Veteran is entitled to new VA examinations where there is evidence that his disabilities have worsened since the last examination, the Board must remand this matter to afford him an opportunity to undergo VA examinations to assess the current nature, extent, and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered "contemporaneous").

In addition, the Board has found, as indicated above, that the matter of entitlement to a TDIU rating based on his service-connected PTSD has been raised by the record, and is part and parcel of this claim.  However, that matter has not been developed by the RO at all, and is inextricably intertwined with the appeal seeking an increased rating.  Therefore, adjudication of that matter must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a formal application for TDIU for him to complete, along with the notice required under The Veterans Claims Assistance Act of 2000 (VCAA) for such claims, including the types of information needed to substantiate that claim, the types of evidence VA will attempt to obtain for the Veteran, and the types of evidence the Veteran is responsible for providing himself, as well as how VA assigns disability ratings and effective dates.  He should be afforded an opportunity to respond before further development in that matter.

2.  Please associate with the Virtual file (VBMS) all updated records (i.e., those not already of record) of VA treatment the Veteran has received for his fifth trigeminal and cranial nerve, left knee, right shoulder, and PTSD.

3.  Please associate the VA vocational rehabilitation program records with the record on appeal.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected fifth trigeminal and cranial nerve disability and include a description of functional limitations due to the nerve disability.  The entire record must be reviewed in conjunction with the examination.  The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected right shoulder disability and include a description of functional limitations due to the shoulder.  The entire record must be reviewed in conjunction with the examination.

In particular, please test the range of motion of the right (and left) shoulder on:
i.      active motion;
ii. passive motion, 
iii. in weight-bearing; and 
iv. nonweight-bearing
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected left knee arthritis and include a description of functional limitations due to the left knee.  The entire record must be reviewed in conjunction with the examination.

In particular, please test the range of motion of the left (and right) knee on:
i. active motion;
ii. passive motion, 
iii. weight-bearing; and 
iv. nonweight-bearing
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected PTSD.  The entire record must be reviewed in conjunction with the examination.

The examiner is also requested to specifically identify the functional impact that the Veteran's service-connected PTSD has on his ability to work.  It would be helpful for the examiner to consider the Veteran's level of education, special training, and previous work experience; and assess the type or types of employment in which the Veteran would be capable of engaging considering his current service-connected disabilities.

In doing so, the opinion provider is asked to disregard the Veteran's age or any impairment caused by nonservice-connected disabilities. 

The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  Thereafter, the RO should re-adjudicate the claim for higher ratings, to include TDIU.  If any benefit sought is not granted in full, the Veteran should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




